Case 1:19-cv-01617-CMA-STV Document 65 Filed 12/26/19 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Civil Action No. 19-cv-01617-CMA-STV

  WELL MASTER CORPORATION, a Colorado corporation,

         Plaintiff/Counterclaim Defendant,

  v.

  LUCKYSHOT, LLC, a Colorado limited liability company, and
  LUCKYSHOT CNC, LLC, a Colorado limited liability company,

         Defendants/Counterclaim Plaintiffs, and

  SHANE ALLEN FAZZI,

         Defendant.


       ORDER ADOPTING RECOMMENDATION OF UNITED STATES MAGISTRATE
                               JUDGE


         This matter is before the Court on the December 10, 2019 Recommendation by

  United States Magistrate Judge Scott T. Varholak, wherein he recommends that this

  Court grant Plaintiff Well Master Corporation’s Motion to Dismiss Defendants LuckyShot

  LLC and LuckyShot CNC LLC (“Defendants”) First Counterclaim Pursuant to Fed. R.

  Civ. P. 12(b)(6) (Doc. # 33). (Doc. # 61.) The Recommendation is incorporated herein

  by reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

         The Recommendation advised the parties that specific written objections were

  due within fourteen (14) days after being served with a copy of the Recommendation.
Case 1:19-cv-01617-CMA-STV Document 65 Filed 12/26/19 USDC Colorado Page 2 of 3




  (Doc. # 61 at 9 n.5.) Despite this advisement, neither party filed an objection to the

  Recommendation.

          “[T]he district court is accorded considerable discretion with respect to the

  treatment of unchallenged magistrate reports. In the absence of timely objection, the

  district court may review a magistrate [judge’s] report under any standard it deems

  appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v.

  Arn, 474 U.S. 140, 150 (1985) (stating that “[i]t does not appear that Congress intended

  to require district court review of a magistrate’s factual or legal conclusions, under a de

  novo or any other standard, when neither party objects to those findings.”)).

         After reviewing the Recommendation of Magistrate Judge Varholak, in addition to

  applicable portions of the record and relevant legal authority, the Court is satisfied that

  the Recommendation is sound and not clearly erroneous or contrary to law. See Fed. R.

  Civ. P. 72(a). Accordingly, the Court ORDERS that the Recommendation of United

  States Magistrate Judge Scott T. Varholak (Doc. # 61) is AFFIRMED and ADOPTED as

  an Order of this Court. It is

         FURTHER ORDERED that Plaintiff Well Master Corporation’s Motion to Dismiss

  Defendants’ First Counterclaim Pursuant to Fed. R. Civ. P. 12(b)(6) (Doc. # 33) is

  GRANTED. It is

         FURTHER ORDERED that Defendants’ First Counterclaim for Intentional

  Interference with Prospective Contractual Relationships (Doc. # 27 at 15–16, ¶¶ 32–36)

  is DISMISSED WITHOUT PREJUDICE for the reasons stated in the Recommendation.

  (Doc. # 61.) However, Defendants’ First Counterclaim will be dismissed with prejudice


                                               2
Case 1:19-cv-01617-CMA-STV Document 65 Filed 12/26/19 USDC Colorado Page 3 of 3




  unless Defendants file an amended version of their First Counterclaim that was set forth

  in their First Amended Answer to Plaintiff’s Complaint, Counterclaims, and Jury Demand

  (Doc. # 27) on or before January 16, 2020.



        DATED: December 26, 2019


                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                               3
